DETAILED ACTION
This is the initial Office action based on the application filed on February 14, 2020.
Claims 1-20 are pending.
Claims 1-7, 12-14, and 18-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 14, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joseph Mencher (Reg. No. 56,822) on June 9, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-7, 12-14, and 18-20 as follows:

1. (Currently Amended) An initialization data memory space allocation system, comprising:
a memory system having a memory space that includes an initialization data bucket that reserves a contiguous subset of the memory space for initialization data during initialization operations; and
a processor operating to provide:
at least one initialization engine that is coupled to the memory system, wherein each initialization engine that is included in the at least one initialization engine is configured, during the initialization operations, to:
allocate, for that initialization engine that is included in the at least one initialization engine, a portion of the contiguous subset of the memory space reserved by the initialization data bucket; and
store initialization data in that portion of the contiguous subset of the memory space reserved by the initialization data bucket; and
a runtime engine that is coupled to the memory system and that is configured, during runtime operations, to:
claim the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket for runtime data; and
store the runtime data in at least a portion of the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

2. (Currently Amended) The initialization data memory space allocation system of claim 1, wherein the initialization data bucket that reserves the contiguous subset of the memory space for the initialization data is a boot services data bucket that reserves the contiguous subset of the memory space for boot services data.

3. (Currently Amended) The initialization data memory space allocation system of claim 1, wherein the memory system is provided by a main memory system including Dynamic Random Access Memory (DRAM) devices.

4. (Currently Amended) The initialization data memory space allocation system of claim 1, wherein the memory system is provided by a High Bandwidth Memory (HBM) system included with a processing system that is configured to provide the at least one initialization engine and the runtime engine.

5. (Currently Amended) The initialization data memory space allocation system of claim 1, wherein the at least one initialization engine includes a Basic Input/Output System (BIOS) engine and at least one firmware driver engine.

6. (Currently Amended) The initialization data memory space allocation system of claim 1, wherein the at least one initialization engine is configured to:
report, to the runtime engine, the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

7. (Currently Amended) An Information Handling System (IHS), comprising:
a processing system that includes a processor that is configured to:
define an initialization data bucket that reserves a contiguous subset of a memory space provided by a memory system for initialization data during initialization operations; and
execute instructions to cause the processing system to provide:
at least one initialization engine, wherein each initialization engine that is included in the at least one initialization engine is configured, during the initialization operations, to:
allocate, for that initialization engine that is included in the at least one initialization engine, a portion of the contiguous subset of the memory space reserved by the initialization data bucket; and
store initialization data in that portion of the contiguous subset of the memory space reserved by the initialization data bucket; and
a runtime engine that is coupled to the memory system and that is configured, during runtime operations, to:
claim the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket for runtime data; and
store the runtime data in at least a portion of the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

8. (Original) The IHS of claim 7, wherein the initialization data bucket that reserves the contiguous subset of the memory space for the initialization data is a boot services data bucket that reserves the contiguous subset of the memory space for boot services data.

9. (Original) The IHS of claim 7, wherein the memory system is provided by a main memory system that is coupled to the processing system and that includes Dynamic Random Access Memory (DRAM) devices.

10. (Original) The IHS of claim 7, wherein the memory system is provided by a High Bandwidth Memory (HBM) system included with the processing system.

11. (Original) The IHS of claim 7, wherein the at least one initialization engine includes a Basic Input/Output System (BIOS) engine and at least one firmware driver engine.

12. (Currently Amended) The IHS of claim 7, wherein the processing system is configured to:
report, to the runtime engine, the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

13. (Currently Amended) The IHS of claim 7, wherein the processing system is configured to:
define the initialization data bucket that reserves the contiguous subset of the memory space provided by the memory system for the initialization data such that the initialization data bucket provides an edge of the memory space provided by the memory system.

14. (Currently Amended) A method for allocating memory space for initialization data, comprising:
defining, by a processing system that includes a processor, an initialization data bucket that reserves a contiguous subset of a memory space provided by a memory system for initialization data;
allocating, by each initialization engine included in at least one initialization engine provided by the processing system and for that initialization engine included in the at least one initialization engine, a portion of the contiguous subset of the memory space reserved by the initialization data bucket;
storing, by each initialization engine included in at least one initialization engine provided by the processing system, initialization data in the portion of the contiguous subset of the memory space reserved by the initialization data bucket;
claiming, by a runtime engine provided by the processing system during runtime operations, the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket for runtime data; and
storing, by the runtime engine provided by the processing system during the runtime operations, the runtime data in at least a portion of the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

15. (Original) The method of claim 14, wherein the initialization data bucket that reserves the contiguous subset of the memory space for the initialization data is a boot services data bucket that reserves the contiguous subset of the memory space for boot services data.

16. (Original) The method of claim 14, wherein the memory system is provided by a main memory system that is coupled to the processing system and that includes Dynamic Random Access Memory (DRAM) devices.

17. (Original) The method of claim 14, wherein the memory system is provided by a High Bandwidth Memory (HBM) system included with the processing system.

18. (Currently Amended) The method of claim 14, wherein the at least one initialization engine includes at least one of a Basic Input/Output System (BIOS) engine or at least one firmware driver engine.

19. (Currently Amended) The method of claim 14, further comprising:
reporting, by the processing system to the runtime engine, the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket.

20. (Currently Amended) The method of claim 14, further comprising:
defining, by the processing system, the initialization data bucket that reserves the contiguous subset of the memory space provided by the memory system for the initialization data such that the initialization data bucket provides an edge of the memory space provided by the memory system.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “at least one initialization engine that is coupled to the memory system, wherein each initialization engine that is included in the at least one initialization engine is configured, during the initialization operations, to: allocate, for that initialization engine that is included in the at least one initialization engine, a portion of the contiguous subset of the memory space reserved by the initialization data bucket; and store initialization data in that portion of the contiguous subset of the memory space reserved by the initialization data bucket; and a runtime engine that is coupled to the memory system and that is configured, during runtime operations, to: claim the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket for runtime data; and store the runtime data in at least a portion of the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 7 and 14.
The closest cited prior art, US 10,152,264 (hereinafter “Butcher”), teaches updating memory devices in an information handling system. However, Butcher fails to teach “at least one initialization engine that is coupled to the memory system, wherein each initialization engine that is included in the at least one initialization engine is configured, during the initialization operations, to: allocate, for that initialization engine that is included in the at least one initialization engine, a portion of the contiguous subset of the memory space reserved by the initialization data bucket; and store initialization data in that portion of the contiguous subset of the memory space reserved by the initialization data bucket; and a runtime engine that is coupled to the memory system and that is configured, during runtime operations, to: claim the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket for runtime data; and store the runtime data in at least a portion of the contiguous subset of the memory space reserved for the initialization data by the initialization data bucket” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claims 7 and 14.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2004/0158828 (hereinafter “Zimmer”) discloses allocating memory during system boot to reduce operating system memory resource consumption at run-time.
US 2005/0154854 (hereinafter “Hsu”) discloses reserving memory.
US 2005/0198464 (hereinafter “Sokolov”) discloses mapping of logical memory regions (usually referred to as pages) of application addressable contiguous memory space to non-contiguous pages of the physical memory.
US 2014/0189272 (hereinafter “Shin”) discloses a memory management method and apparatus capable of quickly restoring areas of a memory in a terminal.
US 2015/0378936 (hereinafter “Danielsson”) discloses managing memory access of a computer system.
US 2020/0133732 (hereinafter “Kondiles”) discloses coordinating main memory access of a plurality of sets of threads.
US 2020/0363974 (hereinafter “Wei”) discloses tying Non-Volatile Dual Inline Memory Modules (NVDIMMs) to a particular information handling system.
US 2020/0379843 (hereinafter “Chao”) discloses reducing address range scrub execution time in non-volatile dual inline memory modules.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191